DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2021.
Applicant’s election without traverse of Group I, Claims 1-7 in the reply filed on 11/10/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claims 1; line 2 recites the feature “a MEMS technique”, however from the claim language, it is unclear about what is the mentioned MEMS technique. The specification, ¶ 0006 mention about MEMS technique and provided examples for such techniques disclosed in Japanese Patent No. 5108100, Japanese Patent No. 5450396, and Japanese Patent Application Laid-Open No. 2006-202918.  However, it is silent as to what are the method steps for a particular select MEMS technique. It does not mention any specific select technique or method steps to be applied in the claim invention and whether they are known specific technique or method steps. Therefore the boundaries of the claim are not reasonably clear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI, US 2016/0027991, in view of TSUKUNI, JP-2007276157.
Regarding claim 1, SUZUKI discloses; a method for producing a MEMS transducer (Fig. 1; 20 and ¶ 0038; Ultrasound transducer), the method comprising: 		producing a MEMS substrate (Fig. 4A-5B; 201 and ¶ 0046; substrate) by using a MEMS technique (note, as best understood; ¶ 0003, 0044; pMUTs utilizing a micro electro mechanical system MEMS) to form a plurality of diaphragms (Fig. 4A-5B; 200 and ¶ 0044, 0049; pMUT cell 200 has a diaphragm structure on the substrate 201) in a substrate, the plurality of diaphragms being formed by forming a piezoelectric material (Fig. 5A-5B; 203 and ¶ 0047; piezoelectric member) layer on one surface of the substrate and thereafter by forming openings (Fig. 5B; opening in substrate 201) in the 
Regarding claim 2, SUZUKI discloses; the MEMS transducer is a piezoelectric micromachined ultrasonic transducer (pMUT) (Fig. 4A-5B; 200 and ¶ 0044, 0049; pMUT cell 200).
Regarding claim 3, SUZUKI discloses; a signal detection circuit (Fig. 3, 5b-5c; 205,204 and ¶ 0047; upper and lower electrode apply voltage to piezoelectric thin film) is formed, the signal detection circuit detecting a transmission signal or a reception signal for transmission or reception of an ultrasonic wave (¶ 0049; diaphragm composed of piezoelectric element 202 is oscillated as a drum to transmit and receive ultrasound waves) at the plurality of diaphragms. 					SUZUKI substantially discloses the invention of ultrasound transducer but is silent about on the electronic circuit substrate. 								However TSUKUNI teaches about the MEMS substrate and the electronic circuit substrate (Fig. 1, 5b-5c; 10, 20; head 10 bonded with wiring board 20).				It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify SUZUKI by providing on the electronic circuit substrate, as taught by TSUKUNI, to provide a liquid droplet delivering head capable of ensuring a high density wiring region for a wiring pattern on an existing wiring substrate and capable of implementing the wiring pattern at high density (abstract). 
Regarding claim 4, SUZUKI substantially discloses the invention of ultrasound transducer but is silent about the plurality of diaphragms include first diaphragms constituting a channel used for the transmission or reception of the ultrasonic wave and second diaphragms not used for the transmission or reception of the ultrasonic wave, and the alignment diaphragm is at least one of the second diaphragms. 			However TSUKUNI teaches about the plurality of diaphragms include first diaphragms (Fig. 1-2; 12a, 16 and ¶ 0033-0034; nozzle 12a at the region 16) . 


Allowable Subject Matter
Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729